IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20020
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FROYLAN ALVAREZ-CANO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-572-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Froylan Alvarez-Cano (“Alvarez”) appeals his conviction for

illegal reentry into the United States after deportation

following a conviction for an aggravated felony, a violation of

8 U.S.C. § 1326.   He argues that the district court should have

suppressed evidence of his prior administrative deportation

because he was deprived of due process during that 8 U.S.C.

§ 1228 administrative deportation proceeding.   He concedes that

his argument is foreclosed by United States v. Benitez-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-20020
                                   -2-

Villafuerte, 186 F.3d 651 (5th Cir. 1999), but he seeks to

preserve his arguments for possible Supreme Court review.

     In Benitez-Villafuerte, this court held that administrative

deportation proceedings under 8 U.S.C. § 1228 comport with due

process and that evidence of such deportation proceedings is

admissible in a subsequent criminal prosecution under 8 U.S.C.

§ 1326.    186 F.3d at 654.    Benitez-Villafuerte is binding on this

panel.    See United States v. Ruff, 984 F.2d 635, 640 (5th Cir.

1993).    Because Alvarez’s appellate arguments are foreclosed by

Benitez-Villafuerte, the judgment of the district court is

AFFIRMED.